Citation Nr: 0117829	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-18 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
resection of the small intestine.  


REPRESENTATION

Appellant represented by:	Paul W. Daugharty, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Seattle Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

A review of the record demonstrates that in his September 
1999 substantive appeal the veteran indicated that he did not 
want a hearing before a Member of the Board.  

On an October 2000 VA Form 9, the veteran indicated that he 
was seeking full disability as he was unable to work or enjoy 
life due to his medical disability.  The veteran also 
indicated that he wished to appear personally at a hearing 
before a member of the Board at the local VA office.  

Under the circumstances, the Board remands the above issue to 
the RO for the following action:

1.  The RO should take appropriate action 
to schedule the veteran for a hearing at 
the Seattle RO before a Member of the 
Board.  

2.  The veteran is informed that if there 
is additional relevant evidence, he 
should submit that evidence to the RO.

3.  The RO is requested to review the 
veteran's VA form 9 dated in September 
2000.  In that document, he seems to 
imply that VA has not addressed his 
assertion concerning all the ventral 
hernia repair residuals (including the 
need for repeated surgery, a large 
painful scar and the need for a truss).

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

